        Case 1:18-cv-10225-MLW Document 478 Filed 01/31/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                       JOINT MOTION FOR EXTENSION OF TIME

       On January 30, 2020, the Court ordered the parties to confer and, by February 3, 2020,

report whether they have reached an agreement to resolve Petitioners’ emergency motion to enjoin

the removal of two class members (ECF No. 466) (the “motion”) concerning either or both class

members. ECF No. 477. If the parties could reach no agreement, the Court ordered Respondents

to file their opposition to the motion by February 4, 2020 and for Petitioners to file their reply by

February 10, 2020. Id. Petitioners and Respondents now jointly move to extend this briefing

schedule. See ECF No. 477. The parties are continuing to meet and confer regarding a resolution

of the motion as it relates to Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera and would

like additional time to continue these discussions. As such, the parties request an extension to the

briefing schedule set forth in the Court’s January 30, 2020 order as follows:

       1. By February 7, 2020, the parties will report whether they have agreed to resolve the

           motion.
           Case 1:18-cv-10225-MLW Document 478 Filed 01/31/20 Page 2 of 4



         2. If the parties have not reached an agreement, Respondents will file their opposition to

             the motion by February 14, 2020 and Petitioners will file their reply by February 21,

             2020.

         3. If necessary, a hearing will be held on the motion at the Court’s convenience

             thereafter. 1




1
    Assistant U.S. Attorney Eve Piemonte is not available for a hearing on March 12, 2020.
                                                 2
       Case 1:18-cv-10225-MLW Document 478 Filed 01/31/20 Page 3 of 4



         Respectfully submitted this 31st day of January, 2020.



Matthew R. Segal (BBO # 654489)                  /s/ Colleen M. McCullough
Adriana Lafaille (BBO # 680210)                  Kevin S. Prussia (BBO # 666813)
AMERICAN CIVIL LIBERTIES UNION                   Michaela Sewall (BBO # 683182)
FOUNDATION OF MASSACHUSETTS, INC.                Shirley X. Li Cantin (BBO # 675377)
211 Congress Street                              Jonathan Cox (BBO # 687810)
Boston, MA 02110                                 Stephen Provazza (BBO # 691159)
(617) 482-3170                                   Colleen M. McCullough (BBO # 696455)
                                                 Matthew W. Costello (BBO # 696384)
Kathleen M. Gillespie (BBO # 661315)             WILMER CUTLER PICKERING
Attorney at Law                                    HALE AND DORR LLP
6 White Pine Lane                                60 State Street
Lexington, MA 02421                              Boston, MA 02109
(339) 970-9283                                   Telephone: (617) 526-6000
                                                 Facsimile: (617) 526-5000
                                                 kevin.prussia@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 jonathan.cox@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com
JOSEPH H. HUNT                                   colleen.mccullough@wilmerhale.com
Assistant Attorney General                       matthew.costello@wilmerhale.com

WILLIAM C. PEACHEY                               Counsel for Petitioners
Director, Office of Immigration Litigation

J. MAX WEINTRAUB                                 EVE A. PIEMONTE, BBO No. 628883
Senior Litigation Counsel                        Assistant United States Attorney
                                                 United States Attorney’s Office
/s/ Mary L. Larakers                             1 Courthouse Way, Suite 9200
MARY L. LARAKERS (Texas Bar #                    Boston, MA 02210
24093943)                                        (617) 748-3100
Trial Attorney                                   Eve.Piemonte@usdoj.gov
U.S. Department of Justice, Civil Division
Office of Immigration Litigation,
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov

Counsel for Respondents
                                             3
        Case 1:18-cv-10225-MLW Document 478 Filed 01/31/20 Page 4 of 4



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I, Mary Larakers, hereby certify that in accordance with Local Rule 7.1(a)(2), counsel for

Petitioners and counsel for Respondents met and conferred in good faith to resolve the issues

presented by this motion on January 31, 2020 and have agreed to file this motion jointly.

                                                    /s/   Mary L. Larakers
                                                    Mary L. Larakers




                                                4
